817 F.2d 756
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Billie Joe COBURN, Plaintiff-Appellant,v.Richard P. SEITER, Director; T.L. Morris, Superintendent,Defendants-Appellees.
No. 86-4073.
United States Court of Appeals, Sixth Circuit.
May 12, 1987.

Before GUY and BOGGS, Circuit Judges, and EDWARDS, Senior Circuit Judge.

ORDER

1
This pro se appellant seeks review of a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Appellant has also filed a motion for the appointment of counsel as well as a motion for a preliminary injunction to prevent his transfer to another penal institution during the pendency of this appeal.  The case has now been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs submitted by the parties, the panel agrees unanimously that oral argument is not needed.  Fed.  R.  App.  P. 34(a).


2
For the reasons stated in the district court's order of September 8, 1986, the motions for the appointment of counsel and a preliminary injunction are hereby denied.  Furthermore, the district court's final judgment entered September 8, 1986, is hereby affirmed.